Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148230 & (12)(16)(17)                                                                               Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 148230
                                                                   COA: 318240
                                                                   Washtenaw CC: 85-019976-FC
  EDWARD NATHANIEL CARLTON,
          Defendant-Appellant.

  _________________________________________/


          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 6, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because the defendant’s motion for relief from
  judgment is prohibited by MCR 6.502(G). The motions to remand and for miscellaneous
  relief are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
         p0519
                                                                              Clerk